Citation Nr: 0109300	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  99-22 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for lumbar spine disability (separate from his 
service-connected herniated fat pads, lumbosacral joints).

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for cervical spine disability. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The appellant had active duty service from April 1941 to 
November 1943. 

This matters comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision 
rendered by the Los Angeles, California, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  A notice of 
disagreement  was received in September 1999, a statement of 
the case  was issued in October 1999, and a substantive 
appeal was received in October 1999.

The Board observes that by rating decision in October 1957, 
service connection was established for disability described 
for rating purposes as "herniated fat pads at lumbosacral 
joints."  Correspondence from the veteran over the course of 
this appeal indicates that he desires to pursue an increased 
rating claim for this service-connected disability.  This 
matter is hereby referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  By rating decision in July 1986, service connection was 
denied for, among other things, cervical spine disability; a 
notice of disagreement was no received to initiate an appeal 
from that determination.

2.  Certain items of evidence received since the July 1986 
rating determination pertinent to the claim of entitlement to 
service connection for cervical spine disability are so 
significant that they must be considered in order to fairly 
decide the merits of the claim.

3.  By rating decision in November 1988, service connection 
was denied for lumbar spine disability, described at that 
time as lumbar spine arthritis and fusion; a notice of 
disagreement was not received as to that issue.  

4.  Certain items of evidence received since the November 
1988 rating determination pertinent to the claim of 
entitlement to service connection for lumbar spine disability 
are so significant that they must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1986 rating decision which denied entitlement to 
service connection for cervical spine disability is final.  
38 U.S.C.A. § 7105(c) (West 1991).  

2.  New and material evidence has been received in connection 
with the veteran's claims of entitlement to service 
connection for cervical spine disability, and the veteran's 
claim for this benefit has been reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).

3.  The November 1988 rating decision which denied 
entitlement to service connection for lumbar spine disability 
is final.  38 U.S.C.A. § 7105(c) (West 1991).  

4.  New and material evidence has been received in connection 
with the veteran's claims of entitlement to service 
connection for lumbar spine disability, and the veteran's 
claim for this benefit has been reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary review of the record reveals that the veteran has 
filed several claims for lumbar and cervical spine 
disabilities over the years.  Although service connection was 
granted by rating decision in 1957 for disability described 
for rating purposes as "herniated fat pads at lumbosacral 
joints," subsequent rating decisions have denied service 
connection for arthritis and fusion of the lumbar spine as 
well as for arthritis and fusion of the cervical spine.  It 
appears that the most recent final denial of service 
connection for cervical spine disability was a July 1986 
rating decision.  That decision became final because a timely 
notice of disagreement was not filed.  38 U.S.C.A. § 7105(c).  
It appears that the most recent final denial of service 
connection for lumbar spine disability is a November 1988 
rating decision.  Although the veteran filed a notice of 
disagreement as to an increased rating issue denied by that 
rating decision, he did not file a notice of disagreement to 
initiate an appeal from the denial of service connection for 
lumbar spine disability.  Accordingly, the November 1988 
rating decision also became final.  38 U.S.C.A. § 7105(c).

However, applicable law provides that a claim which is the 
subject of a prior final determination may nevertheless be 
reopened, and the former disposition of the claim reviewed, if 
new and material evidence is presented or secured.  
38 U.S.C.A. § 5108.  The veteran attempted to reopen both 
claims, and a review of the December 1998 rating decision 
(from which the present appeal arises) reveals that the RO 
reopened both claims, but proceeded to deny the claims on the 
merits.  However, the question of whether new and material 
evidence has been received to reopen the claim is a question 
that must be addressed by the Board regardless of the RO's 
action because it goes to the Board's jurisdiction to 
adjudicate the underlying merits of the claim.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  

Until recently, judicial decisions indicated that when a 
veteran seeks to reopen a final decision based on new and 
material evidence, a three-step analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 (1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step was to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a) since the last final disallowance.  
See Edenfield v. Brown, 8 Vet. App. 384, 389-90 (1995).  
Second, if new and material evidence had been presented, 
then, immediately upon reopening the veteran's claim, VA was 
to determine whether the claim was well grounded under 38 
U.S.C.A. § 5107(a).  Third, if the claim was found to be well 
grounded, then the merits of the claim could be evaluated 
after ensuring that the duty to assist, under 38 
U.S.C.A. § 5107(a), had been met.  

However, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  Because the judicial appeal process has 
not yet been concluded with regard to the issues before the 
Board, the veteran he must be afforded the benefit of this 
new legislation.  See  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Accordingly, it appears that now only a two-step analysis is 
required.  The first step remains to determine whether new 
and material evidence has been received under 38 C.F.R. 
§ 3.156(a) since the last final disallowance.  If so, then 
the second step is to look to the merits of the claim after 
ensuring that the assistance required under the Veterans 
Claims Assistance Act of 2000 have been met.  

Since the time of the most recent final decisions as to the 
issues on appeal, the veteran has submitted several new items 
of evidence, which include the following:  a private July 
1987 radiology report prepared by Sid F. Mauk, M.D.; a 
private July 1987 consultation report prepared by John F. 
Merritt, M.D., concerning the veteran's cervical and lumbar 
spine complaints and pathology; an August 1987 letter from 
Dr. Merritt concerning his finding of a possible herniated 
disc above the fusion at C3-4; a private X-ray examination 
report of the lumbar spine; and the veteran's variously dated 
written statements.  These items of evidence were not of 
record at the time of the prior final determinations.  
Moreover, this evidence is clearly pertinent to the issues.  
However, the more difficult question is whether they are 
material.  Looking to the most recent final decisions as well 
as decisions which denied the benefits sought prior to the 
1986 and 1988 rating decisions, it is at once clear that the 
issues involve complex medical determinations as to both 
etiology and differentiation from the already service-
connected lumbar spine disability.  The Board also notes in 
reviewing the file that the veteran has on occasion raised a 
claim that the lumbar and cervical spine disabilities may be 
secondary to his already service-connected left knee 
disability.  An even more complex question involves the 
relationship, if any, between the already service-connected 
lumbar spine disability and the claimed cervical and lumbar 
spine disables which are at issue in this appeal.  Given the 
new evidence which arguably raises medical questions 
regarding the etiology of the claimed disabilities as well as 
the secondary service connection theory which appears to have 
been raised, the Board believes that the evidence received 
since the July 1986 and the November 1988 rating decisions is 
so significant that it must be considered to fairly decide 
the merits of the veteran's claims.  In other words, the 
evidence is new and material, and the veteran's claims have 
been reopened.  


ORDER

New and material evidence has been received to reopen the 
veteran's claims of entitlement to service connection for 
lumbar spine disability (separate from his service-connected 
herniated fat pads, lumbosacral joints) and for cervical 
spine disability.  To this extent, the appeal is granted, 
subject to the following remand. 


REMAND

As noted earlier, recent legislation has provided for 
additional notice/assistance requirements with regard to VA 
claims.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Under the circumstances, the 
Board finds that the veteran would be prejudiced if the Board 
were to proceed to a merits analysis at this time in view of 
the new legislation and that review and appropriate action at 
the RO level is necessary to ensure compliance with the new 
law.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
undertake appropriate action to ensure 
that all notice/assistance provisions of 
the Veterans Claims Assistance Act of 
2000 are complied with.  The RO's actions 
in this regard should include efforts to 
obtain any pertinent VA medical records 
(including any such records documenting 
treatment at the Sepulveda VA medical 
facility as reported by the veteran on 
one occasion) and any  private medical 
records (not already of record) which 
have been identified by the veteran. 

2.  The veteran should be scheduled for 
comprehensive VA examinations of the 
cervical spine and the lumbar spine to 
ascertain the nature and etiology of any 
found disorders.  It is imperative that 
the claims file be made available to the 
examiners for review in connection with 
the examinations.  Any indicated special 
studies and tests should be accomplished.  
All clinical and special test findings 
should be reported.  As to any cervical 
spine and lumbar spine disabilities found 
to be present (other than the already 
service-connected herniated fat pads, 
lumbosacral joints), the examiners should 
offer opinions as to whether it is at 
least as likely as not that such 
disorders are related to any inservice 
injuries.  The examiners should also 
offer opinions as to whether or not any 
such found disorders are proximately due 
to or the result of, or have been 
aggravated by the already service-
connected herniated fat pads, lumbosacral 
joints, or the service-connected left 
knee disability.  A detailed rationale 
would be helpful and is hereby requested. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the benefits sought can 
be granted.  A supplemental statement of 
the case should be furnished to the 
veteran and his representative addressing 
any issue which remains denied.  After 
they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review. 

The purpose of this remand is to ensure compliance with the 
Veterans Claims Assistance Act of 2000.  The veteran and his 
representative are free to submit additional evidence and 
argument in support of the matters addressed in this remand. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

